DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 2/9/2021 and 1/4/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2018/0364450 A1) in view of Lim et al (US 2013/0163085 A1).
In regard to claims 1 and 17, Lee et al discloses an electronic device, comprising a camera module (page 3, section [0062], Figures 2, 3A,B), comprising: a lens module including a plurality of lenses disposed along an optical axis (page 3, section [0066], Figure 3A,B, “1200, 1210, 1220”); a housing accommodating the lens module (page 3, section [0063], Figures 3A,B, “1010”); and a reflection module disposed in front of the lens module (page 3, section [0064], Figures 3A,B, “1100”), and including a reflective member configured to change an optical path (Figures 3A,B, “1110”), and a holder in which the reflective member is mounted, wherein the reflection module is rotatably disposed on a first axis and a second axis perpendicular to the optical axis (page 5, sections [0091], Figures 3A,B, “1120”), wherein a first position sensor configured to sense a position change of the reflection module with respect to the first axis is disposed in the housing, wherein a second position sensor configured to sense a position change of the reflection module with respect to the second axis is disposed in the housing (page 6, sections [0107-0111], re: mountings on lower and side surfaces, Figures 3A,B, “1141c, 1143c,” re: hall sensors), but does not specifically disclose wherein a sensitivity of the first position sensor is different from a sensitivity of the second position sensor.  
Within the same field of endeavor, Lim et al teaches wherein it is desirable for position sensors for different axes in a camera module to have different sensitivities for the purpose of providing a small size and a slim profile (page 2, sections [0034-0035] and page 3, sections [0046-0051], re: α, β).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the sensitivity of the first position sensor of Lee et al to be different from a sensitivity of a second position sensor since Lim et al teaches wherein it is desirable for position sensors for different axes in a camera module to have different sensitivities for the purpose of providing a small size and a slim profile.
Regarding claims 2-4 and 19, Lee et al in view of Lim et al discloses wherein the first axis is formed in a thickness direction of the housing and the second axis is formed in a width direction of the housing (page 3, section [0054] & page 6, section [0107], re: sensors mounted on lower and side surfaces), but does not specifically disclose wherein the sensitivity of the second position sensor is higher than the sensitivity of the first position sensor, wherein the sensitivity of the first position sensor is less than 1.0 mV/mT, and the sensitivity of the second position sensor is 1.0 mV/mT or higher, wherein the sensitivity of the first position sensor is less than 1.0 mV/mT, and the sensitivity of the second position sensor is 2.0 mV/mT or higher.  It would have been an obvious matter of design choice for said sensors to comprise said specific sensitivities, since applicant has not disclosed that sensitivities solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with reversed higher/lower sensor sensitivities on respective axes or sensor sensitivities slightly outside said ranges.
Regarding claim 13, Lee et al in view of Lim et al discloses said camera module comprising: a guide member disposed between the housing and the reflection module; a first ball member disposed between the reflection module and the guide member and including a plurality of ball members disposed along the first axis; and a second ball member disposed between the housing and the guide member and including a plurality of ball members disposed along the second axis, wherein side walls of the holder protrude along the optical axis to cover the guide member (page 4, section [0075], Figure 5, “1007” & page 5, sections [0092-0093], Figures 3A,B, “1131, 1133, 1021, 1121, 1132, 1134”).  
Regarding claim 18, Lee et al in view of Lim et al discloses wherein the light is incident to the reflection module in a direction of the first axis, and the direction of the first axis corresponds to a thickness direction of the housing (page 3, sections [0064-0065].  
Claim(s) 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al in view of Lim et al as applied to claim 1 above, and further in view of Hu et al (US 2017/0293105 A1).
Regarding claims 5 and 20, Lee et al in view of Lim et al discloses wherein the first axis is formed in a thickness direction of the housing and the second axis is formed in a width direction of the housing (page 3, section [0054] & page 6, section [0107], re: sensors mounted on lower and side surfaces), and wherein the first position sensor is a Hall sensor (page 6, section [0111]), but does not specifically disclose wherein the second position sensor is a tunnel magnetoresistance (TMR) sensor.  
Within the same field of endeavor, Hu et al teaches wherein it is well known for position sensors in camera modules to comprise Hall sensors or tunnel magnetoresistance (TMR) sensors for the purpose of confirming positions of driving assemblies and lens holders (page 3, section [0059-0060]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made for the second position sensor Lee et al in view of Lim et al to be a tunnel magnetoresistance (TMR) sensor since Hu et al teaches wherein it is well known for the purpose of confirming positions of driving assemblies and lens holders.

Allowable Subject Matter
Claims 14-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 14-16: a reflection module as claimed, specifically comprising: a second driving portion including a second magnet disposed on the holder and a second coil opposing the second magnet, wherein the holder is rotatable around a first axis by the first driving portion, and is rotatable around a second axis perpendicular to the first axis by the second driving portion, wherein a first position sensor opposing the first magnet and a second position sensor opposing the second magnet are disposed in the housing, and wherein a sensitivity of the first position sensor is different from a sensitivity of the second position sensor.  
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach a combination of all the claimed features as presented in claims 6-12: a camera module as claimed, specifically comprising: a second driving portion configured to rotate the reflection module about the second axis, wherein the second driving portion includes a second magnet disposed on the reflection module and a second coil opposing the second magnet.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324. The examiner can normally be reached Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 3, 2022